Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP2020-113358 filed on 06/30/20202 in Japan.  The certified copy has been received.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
As to claims 1 and 13, the present invention from the present application discloses a printing system in which “a unit configured to acquire, from the base station, information that the base station acquires by wirelessly communicating with the plurality of accessory apparatuses; and a unit configured to output screen information for registering information about an arrangement order of the plurality of accessory apparatuses, based on the information acquired from the base station” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Hibino et al. (US P. No. 2003/0093675) and Park et al. (US P. No. 9728083), which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Hibino et al. (US P. No. 2003/0093675) discloses the CPU of the printer 10M is configured such that signals similar to those transmitted from the wireless station (e.g., the request for notification of the number of the registered data, request for display of a list, print request, deletion request) may be obtained through the operation of the operation unit.
	Park et al. (US P. No. 9728083) discloses a wireless communication unit to communicate with other devices; a display unit to display an image; a user input unit to detect a user input; and a controller to control the wireless communication unit, the display unit, and the user input unit, wherein the controller is configured to: receive content metadata from a first target device, display a content list corresponding to the content metadata and receive a first user selection input for selecting a content for an alarm event among content included in the content list, wherein the alarm event corresponds to an alarm time set by a user, receive a device list from a second target device providing the alarm event, wherein the device list is a list of devices registered for an alarm service, display the device list and receive a second user selection input for selecting at least one alarm target device among the registered devices included in the device list, receive, by the control device.



	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 07,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672